Citation Nr: 1540927	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board denied the appeal in a January 2014 decision.  The Veteran
appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a joint motion of the parties and remanded the claim to the Board for action consistent with the joint motion. 
When the case was last before the Board in February 2015, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the claim of entitlement for service connection for a cervical spine disability, to include as secondary to a lumbar spine disability, is adjudicated.  

The Board observes that, following the February 2015 Board remand, the Veteran stated that he did not receive notice regarding the scheduling of an April 2015 VA examination although he had updated his address multiple times with VA and had been receiving medical treatment at the Fayetteville VA Medical Center rather than the Shreveport VA Medical Center, where the examination was scheduled.  The Board notes that a Compensation and Pension Exam Inquiry Report demonstrates that the Veteran's notice was sent to an address the Veteran identified as incorrect.  The Veteran has indicated that he is willing to report for an examination that the Board has determined is necessary.  In light of these circumstances, the Board has determined that the Veteran should be afforded another opportunity to report for the VA examination needed to substantiate his claim.
As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from April 2015 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records for the period from April 2015 to the present.  

2. Then, the Veteran should be provided an examination by a physician with sufficient expertise to determine the nature and etiology of his cervical spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should 
should provide an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected lumbar spine disability.  

If the examiner believes that the cervical spine disability was permanently worsened by the service-connected lumbar spine disability, the examiner should attempt to identify the baseline level of disability that existed prior to the aggravation.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




